Order unanimously reversed on the law without costs. Memorandum: The application of the Director of the Newark Developmental Center seeking permission to have respondent sterilized should have been denied.
The evidence at the hearing did not meet the regulatory standard that sterilization may be performed only when medically required to save a client from danger of death or serious physical illness (see, 14 NYCRR 633.11 [a] [3]). There was evidence that it is standard medical practice to discontinue the use of oral contraceptives of women over 40 years of age because there is an increased risk of cardiovascular disease and high blood pressure in women over that age. In our view, however, that evidence is insufficient to prove that sterilization of respondent was required to save her from danger of death or serious physical injury. (Appeal from order of Supreme Court, Monroe County, Cornelius, J. — medical authorization.) Present: Dillon, P. J., Denman, Boomer, Green and Davis, JJ.